Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 12, 2020                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  161288(29)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEGGY WILLIAMS,                                                                                     Elizabeth T. Clement
           Petitioner-Appellant,                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   SC: 161288
  v                                                                COA: 351544
                                                                   Washtenaw CC: 19-000746-AA
  DEPARTMENT OF HEALTH AND
  HUMAN SERVICES,
             Respondent-Appellee
  _______________________________________/

         On order of the Chief Justice, the motion of the Michigan Protection and Advocacy
  Service, Inc., to file a brief amicus curiae is GRANTED. The amicus brief submitted on
  August 7, 2020, is accepted for filin
  g.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 12, 2020

                                                                              Clerk